IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-91-069-CR



ROBERT CHARLES SMITH,

	APPELLANT

vs.



THE STATE OF TEXAS,

	APPELLEE


 


FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 26TH JUDICIAL

DISTRICT


NO. 90-594-K26, HONORABLE WILLIAM S. LOTT, JUDGE PRESIDING

 


	After finding appellant guilty of the offense of possession of a controlled substance,
cocaine, Tex. Health & Safety Code Ann. § 481.115(b) (West 1992), the jury assessed
punishment, enhanced by three prior felony convictions, at confinement for life.  Appellant asserts
two points of error.  In his first point of error, appellant urges that the trial court erred in finding
that appellant was not indigent for the purpose of appeal.  In his remaining point of error,
appellant contends that the trial court erred in overruling his motion to suppress in that the arrest
of appellant was made without probable cause and the seizure of the contraband and handgun was
contrary to appellant's Fourth Amendment rights.
	This Court found that appellant failed to exercise due diligence in securing a free
statement of facts in that appellant failed to file an affidavit of indigence in this cause as required
by Tex. R. App. P. 53(j)(2) and ordered that this cause be submitted on transcript alone.  Smith
v. State, No. 3-91-069-CR (Tex. App.--Austin, Aug. 14, 1991) (not designated for publication). 
Without a statement of facts to show the evidence and rulings of the trial court to which appellant
assigns errors, nothing is presented for review.  Skinner v. State, 837 S.W.2d 633, 635 (Tex.
Crim. App. 1992).  Appellant's points of error are overruled.
	The judgment is affirmed.


  					Tom G. Davis, Judge
[Before Justices Jones, Kidd and Davis*]
Affirmed
Filed:  February 3, 1993
[Do Not Publish]				























*	Before Tom G. Davis, Judge (retired), Court of Criminal Appeals, sitting by assignment. 
See Tex. Gov't Code Ann. § 74.003(b) (West 1988).